 AMERICAN FEED COMPANY321Accordingly, we affirm the action of the TrialExaminer andsha111.dismiss the complaint.[The Board dismissed the complaint.]MEMBERSFANNING and KIMBALL took no part inthe consideration.of the above Decision and Order.American Feed CompanyandLocal 22, American Federation ofGrainMillers,AFL-CIO,Petitioner.CaseNo. 2-RC-10857.,October 10, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National Labor-Relations Act, a hearing was held before Haywood E. Banks, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board has.delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of the.Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.The Petitioner contends that a contract between the Intervenor,,Local 210, International Brotherhood of Teamsters, Chauffeurs,.Drivers,Warehousemen and Helpers of America, and the Employer,executed on June 3, 1960 and due to expire on June 8, 1962, cannot baran election because it contains a "hot cargo" clause proscribed by Sec-tion 8 (e) of the Act.The Intervenor asserts that the contract is abar because (1) the inclusion of such clauses does not destroy the.effectiveness of contracts as bars to elections; (2) if the clause is,deemed an illegal "hot cargo" clause, the contract contains a savings.clause which cures the defect for contract-bar purposes; and (3) theclause is not a "hot cargo" clause.The clause in question provides in.,pertinent part that : "There is hereby excluded from the job duties,course of employment or work of employees covered by this agreement,any work whatsoever in connection with the handling or performing.any service whatsoever on goods, products or materials coming fromor going to the premises of an Employer where there is any contro-versy with a Union."A majority of the Board recently held that a contract which contains,a "hot cargo" clause violative of Section 8(e), like contracts which129 NLRB No. 35.586439- 61--vol. 129----'22 322DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontain clauses in violation of Section 8(a) (3), is not a bar, andfurther held that it would not recognize a savings clause of the typehere involved as curing the contract-bar defect.'Moreover, the Boardhas also ruled that clauses such as the one herein constitute "hot cargo"clauses 2As the "hot cargo" clause in the contract asserted as a bar isviolative of Section 8 (e), we find that the contract does not bar anelection.Accordingly, we conclude that a question affecting commerceexists concerning the representation of certain employees of the Em-ployer within the meaning of Sections 9(c) (1) and 2(6) and (7) ofthe Act.4.We find, in agreement with the parties, that the following unit isappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All production and maintenance employees at the Employer's plantin the Bronx, New York, excluding office clerical employees, guards,watchmen, and all supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]i SeePilgrim Furniture Company, Inc.,128 NLRB 910 (Chairman Leedom and MemberFanning dissenting).Although Chairman Leedom dissented inPilgrimand would havefound the contract a bar because the "hot cargo" clause therein was executed at a timewhen Section 8(e) was not in effect, he reserved decision on the issue here presented,i e.,whether "hot cargo" clauses executed after the effective date of the section destroythe effectiveness of contracts as bars.Chairman Leedom now joins the majority inPilgrimon this issue.2 SeeThe Humko Co., Inc,121 NLRB 1414.Hugh Major, d/b/a Hugh Major Truck ServiceandFloyd DavidCatterson,Elfred Alson Elledge, and Elwood M. Goble.CasesNos. 14-CA-2230-1, 14-GA-2230-f2, and 14-CA-2230-4.October10, 1960DECISION AND ORDEROn April 20, 1960, Trial Examiner Arnold Ordman issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that he cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.The Board' has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and brief, and the entire record ini Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connection with this case to a three-member panel [Chairman Leedom andMembers Jenkins and Fanning].129 NLRB No. 40.